As filed with the Securities and Exchange Commission on May 18, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-3627 Greenspring Fund, Incorporated (Exact name of registrant as specified in charter) 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Address of principal executive offices) (Zip code) Mr. Charles vK. Carlson, President 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Name and address of agent for service) (410) 823-5353 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period:March 31, 2015 Item 1. Schedule of Investments. Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited) Shares Value COMMON STOCKS: 62.9% Building Products: 0.5% PGT, Inc.* $ Business Software & Services: 4.0% Amdocs Ltd.# CA, Inc. Chemicals: 0.6% Cytec Industries Inc. Commercial Banks & Thrifts: 4.0% American National Bankshares, Inc. Beneficial Bancorp, Inc.* Blue Hills Bancorp, Inc.* Chicopee Bancorp, Inc. Clifton Bancorp, Inc. ESSA Bancorp, Inc. First Connecticut Bancorp, Inc. Middleburg Financial Corp. OceanFirst Financial Corp. Shore Bancshares, Inc.* Southern National Bancorp of Virginia Westbury Bancorp, Inc.* Westfield Financial, Inc. Computer Systems: 2.5% Silicon Graphics International Corp.* Construction & Engineering: 11.9% Dycom Industries, Inc.* EMCOR Group, Inc. KBR, Inc. MasTec, Inc.* MYR Group Inc.* Consulting Services: 3.9% FTI Consulting, Inc.* Consumer Goods: 0.2% Libbey, Inc. Electrical Equipment & Instruments: 3.2% Emerson Electric Co. GSI Group, Inc.*# Entertainment: 0.2% AMC Entertainment Holdings, Inc., Class A Industrial Equipment: 0.5% Pentair Ltd.# Rexnord Corp.* Information Technology Services: 1.9% Datalink Corp.* Insurance: 2.1% PartnerRe Ltd.# Insurance-Brokers: 0.1% Brown & Brown, Inc. Internet Software & Services: 1.9% j2 Global, Inc. Oil & Gas Exploration & Production: 6.4% Energen Corp. EOG Resources, Inc. Rosetta Resources Inc.* Suncor Energy, Inc.# Oil Refining & Marketing: 0.0% Phillips 66 Pulp & Paper: 1.3% International Paper Co. Real Estate Investment Trust: 0.1% Gramercy Property Trust, Inc. Retail: 0.2% Cabela's Incorporated* Telecommunications: 3.5% Lumos Networks Corp.º Telecommunications Equipment: 2.6% Harmonic Inc.* Truck Dealerships: 2.4% Rush Enterprises, Inc. - Class A* Rush Enterprises, Inc. - Class B* Utilities: 4.4% The AES Corp. PPL Corp. Waste Management Services: 4.5% Republic Services, Inc. TOTAL COMMON STOCKS (cost $257,102,232) PREFERRED STOCKS: 0.4% Homebuilding: 0.4% M/I Homes, Inc., 9.750%, Series A Real Estate Investment Trust: 0.0% Winthrop Realty Trust, 7.750% TOTAL PREFERRED STOCKS (cost $2,087,502) Principal Value CORPORATE BONDS: 30.1% Aerospace & Defense: 0.2% $ Esterline Technologies Corp., 7.000%, 8/1/20 $ Automobile Parts: 0.2% The Goodyear Tire & Rubber Co., 8.250%, 8/15/20 Tenneco, Inc., 6.875%, 12/15/20 Building Products: 0.6% Headwaters, Inc., 7.625%, 4/1/19 Cable/Satellite TV: 1.6% CCO Holdings LLC/CCO Holdings Capital Corp., 7.250%, 10/30/17 CCO Holdings LLC/CCO Holdings Capital Corp., 7.000%, 1/15/19 CCO Holdings LLC/CCO Holdings Capital Corp., 8.125%, 4/30/20 Videotron, Ltd., 9.125%, 4/15/18# Chemicals: 1.0% Kraton Polymers LLC, 6.750%, 3/1/19 PolyOne Corp., 7.375%, 9/15/20 Commercial & Residential Building Equipment & Systems: 1.4% Nortek, Inc., 10.000%, 12/1/18 Nortek, Inc., 8.500%, 4/15/21 Consulting Services: 1.6% FTI Consulting, Inc., 6.750%, 10/1/20 Consumer Goods: 0.0% Tempur Sealy International, Inc., 6.875%, 12/15/20 Engineering & Construction: 0.7% Dycom Investments, Inc., 7.125%, 1/15/21 Michael Baker International LLC, 8.250%, 10/15/18 - 144A Entertainment: 1.1% AMC Entertainment, Inc., 9.750%, 12/1/20 Carmike Cinemas, Inc., 7.375%, 5/15/19 Cinemark USA, Inc., 7.375%, 6/15/21 Food Distribution: 2.8% US Foods, Inc., 8.500%, 6/30/19 Healthcare-Facilities: 2.4% Hanger, Inc., 7.125%, 11/15/18 HealthSouth Corp., 7.750%, 9/15/22 Healthcare-Products: 3.0% Alere, Inc., 8.625%, 10/1/18 Biomet, Inc., 6.500%, 8/1/20 Healthcare-Services: 2.8% Acadia Healthcare Co., Inc., 12.875%, 11/1/18 ExamWorks Group, Inc., 9.000%, 7/15/19 MedAssets, Inc., 8.000%, 11/15/18 Homebuilding: 0.4% M/I Homes, Inc., 8.625%, 11/15/18 Internet Software & Services: 1.4% Bankrate, Inc., 6.125%, 8/15/18 - 144A j2 Global, Inc., 8.000%, 8/1/20 Lodging & Leisure: 0.1% Vail Resorts, Inc., 6.500%, 5/1/19 Machinery: 0.0% CNH Industrial Capital LLC, 3.875%, 11/1/15 Oil & Gas Equipment & Services: 1.3% CGG, 7.750%, 5/15/17# Exterran Holdings, Inc., 7.250%, 12/1/18 Oil & Gas Exploration & Production: 1.9% Denbury Resources, Inc., 6.375%, 8/15/21 PetroQuest Energy, Inc., 10.000%, 9/1/17 Packaging & Containers: 0.4% Berry Plastics Corp., 9.750%, 1/15/21 Crown Americas LLC/Crown Americas Capital Corp. III, 6.250%, 2/1/21 Real Estate Investment Trust: 0.5% Iron Mountain, Inc., 8.375%, 8/15/21 Retail: 2.4% Brown Shoe Co., Inc., 7.125%, 5/15/19 Michaels FinCo Holdings LLC/ Michaels FinCo, Inc., 7.500%, 8/1/18 - 144A Rite Aid Corp., 8.000%, 8/15/20 Semiconductors: 0.1% Freescale Semiconductor, Inc., 10.750%, 8/1/20 Telecommunications: 0.2% Earthlink, Inc., 7.375%, 6/1/20 Level 3 Communications, Inc., 8.875%, 6/1/19 Level 3 Financing, Inc., 8.125%, 7/1/19 Transport-Marine: 0.9% Overseas Shipholding Group, Inc., 8.125%, 3/30/18 Transport-Truck: 1.1% Quality Distribution LLC/QD Capital Corp., 9.875%, 11/1/18 TOTAL CORPORATE BONDS (cost $166,242,493) Shares Value SHORT-TERM INVESTMENTS: 5.7% Money Market Instruments^ AIM Liquid Assets, 0.080% $ AIM STIC Prime Portfolio, 0.040% TOTAL SHORT-TERM INVESTMENTS (cost $30,905,007) TOTAL INVESTMENTS IN SECURITIES (cost $456,337,234): 99.1% Other Assets and Liabilities 0.9% NET ASSETS: 100.0% $ * Non-income producing security. # U.S. security of foreign issuer. º A company is considered to be an affiliate of the Fund under the Investment Company Act of 1940, as amended, if the Fund's holdings of that company represent 5% or more of the outstanding voting securities of the company.Transactions with companies that are or were affiliates during the three months ended March 31, 2015 are as follows: Issuer Beginning Cost Purchase Cost Sales Cost Ending Cost Dividend Income Shares Value Lumos Networks Corp. $- $- 144A Securities purchased pursuant to Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers."These securities have been deemed to be liquid by the Fund's adviser under the supervision of the Board of Directors.As of March 31, 2015, the value ofthese investments was $9,540,257, or 1.8% of total net assets. ^ Rate shown is the 7-day effective yield at March 31, 2015. The cost basis of investments for federal income tax purposes at March 31, 2015 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to the Financial Statements in the Fund's most recent annual report. Valuation of Investments Generally, the Fund's investments are valued at market value.Equity securities traded on a principal stock exchange are valued at the last quoted sale price.Equity securities traded on the NASDAQ National Market System ("NASDAQ") are normally valued at the official closing price provided by NASDAQ.Equity securities that are not traded on a principal exchange orNASDAQ are valued at the last sale price in the over-the-counter market.In the absence of a last sale price or official closing price, or if there is no trading in a security on a business day, the security will be valued at the mean between its closing bid and asked prices obtained from sources the Adviser deems appropriate pursuant to policies and procedures approved by the Board. Equity securities in an active market will be classified as Level 1 securities. Investments in mutual funds, including money market funds, are valued at the mutual fund's closing net asset value per share on the day of valuation.The prospectuses for such investment companies contain information on those investment companies' valuation procedures and the effects of fair valuation.These securities will be classified as Level 1 securities. Short-term debt instruments, including commercial paper or U.S. Treasury bills, having a maturity of 60 days or less may be valued at amortized cost, which approximates fair value.Amortized cost will not be used if its use would be inappropriate due to credit or other impairments of the issuer.These debt instruments will generally be classified as Level 2 securities. Debt securities, such as corporate or convertible bonds, including those having a maturity or an announced call within 60 days, are generally traded in the over-the-counter market.These securities are valued at prices obtained by an independent pricing service, which may consider the yield or price of bonds of similar quality, coupon, maturity and type, as well as prices supplied by dealers who make markets in such securities.In the absence of a price from a pricing service, or if a quotation does not appear to accurately reflect the current value of a security, debt securities are valued at the mean of the closing bid and asked prices from sources the Adviser deems appropriate pursuant to policies and procedures approved by the Fund's Board.Debt securities will generally be classified as Level 2 securities. Any securities for which market quotations are not readily available are valued at fair value as determined in good faith by the Adviser pursuant to policies and procedures approved by the Fund's Board.These securities will be classified as Level 3 securities. In determining fair value, the Adviser, as directed by the Board, considers all relevant qualitative and quantitative information available.These factors are subject to change over time and are reviewed periodically.The values assigned to fair value investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments.Further, because of the inherent uncertainty of valuation, those estimated values may differ significantly from the values that would have been used had a ready market for the investments existed, and the differences could be material. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various input and valuation techniques used for measuring fair value.Fair value inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the security, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the security, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the security, and which would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2015: Quoted Prices Other Significant Carrying in Active Observable Unobservable Value at Markets Inputs Inputs March 31, 2015 Level 1 Level 2 Level 3 Total Common Stocks $ $
